   19-50859-KMS Dkt 32 Filed 06/27/19 Entered 06/27/19 10:19:53 Page 1 of 2




                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  GULFPORT DIVISION

IN RE:                                          *       CHAPTER 13

JOHN BRIAN BERGERON                             *       CASE NO. 19-50859-KMS
     Debtor.                                    *

                               OBJECTION TO CONFIRMATION

         Now comes Creditor, AMERIS BANK, by and through its attorneys, Kent McPhail &

Associates, LLC, and objects to confirmation of the Debtor's proposed plan and in support thereof

states as follows:

         1. Creditor is a secured creditor in the above referenced Chapter 13 proceeding with an

interest in Real Property located at 409 Park Ave North, Tifton GA 31794.

         2. Creditor objects to Debtor’s plan to the extent that the plan does not provide for this debt.

         3. Considering the factors set forth in Kitchens v. Georgia Railroad Bank & Trust, 702 Fed.

2d 885 (11th Circuit 1983) and considering the totality of the circumstances, Creditor asserts that the

debtor’s plan is neither filed nor proposed in good faith and violates 11 U.S.C. Section 1325(a)(3) as

well as the purpose and spirit of the Bankruptcy Code.

         WHEREFORE, Creditor prays for an Order denying confirmation, along with such further

relief as the Court may deem proper.




                                                /s/ KENT D. MCPHAIL
                                                KENT D. MCPHAIL
                                                MS BAR NO. 2800


Of Counsel:
Kent McPhail & Associates, LLC
   19-50859-KMS Dkt 32 Filed 06/27/19 Entered 06/27/19 10:19:53 Page 2 of 2




P.O. Box 870
Mobile, AL 36601
(251) 438-2333
kent@kmcphail.law




                                CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing instrument was served this 27th day of June
2019, to the parties listed below by the service method indicated:

U.S. MAIL FIRST CLASS POSTAGE PREPAID
JOHN BRIAN BERGERON
240 LAKESIDE VILLA
DIAMONDHEAD MS 39525

ECF FILING NOTIFICATION
CHRISTOPHER G. HOLT
ATTORNEY FOR DEBTOR
cgerardholt@gmail.com

ECF FILING NOTIFICATION
WARREN A. CUNTZ JR
TRUSTEE
wacuntzcourt@cableone.net

ECF FILING NOTIFICATION
UNITED STATES TRUSTEE
USPTRegion05.JA.ECF@usdoj.gov

                                                          /s/ KENT D. MCPHAIL
                                                          KENT D. MCPHAIL
